ORDER
PER CURIAM.
Lonnie Snelling (“Snelling”) appeals the circuit court’s dismissal of the underlying action without prejudice for failure to prosecute. Snelling contends the circuit court abused its discretion in dismissing the case because (1) he was actively prosecuting the cause of action, and counsel for Defendant Kashflo, Inc. (“Kashflo”) had entered his appearance and filed a motion to dismiss, and (2) he was not given adequate notice .of the pending dismissal, which denied him of his due, process rights. We have reviewed the briefs of the parties and the record on appeal, and we find the circuit court did not clearly err. Ain extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).